The Court.
The respondents have moved to dismiss the appeal herein on tw'o grounds, viz.:. 1. The judgment wras satisfied by the appellants before the appeal was taken; 2. Notice of appeal was not served on Gibbs, one of the distributees.
=The decree of distribution was entered March 24,1890, and the notice of appeal was served May 12, 1890. On the eleventh day of April, 1890, there -were filed in the court below two receipts, signed by the appellants, in which they respectively acknowledged that they had received from the administrator certain sums of money and personal property, in full of the distributive shares of the said estate allotted to them in and by the decree of distribution therein entered March 11¡., 1890.
When a judgment has been satisfied, it has passed beyond review; for the satisfaction thereof is the last act and end of the proceeding. (Morton v. Superior Court, 65 Cal. 496; People v. Burns, 78 Cal. 645.) “ Payment produces a permanent and irrevocable discharge; after which the judgment cannot be restored by any subse*203quent agreement, nor kept on foot to cover new and distinct engagements.” (Freeman on Judgments, sec. 466; Moore v. Floyd, 4 Or. 260; Cassell v. Fagin, 11 Mo. 208; 47 Am. Dec. 151.)
We are unable to say, from the record, that the rights of Gibbs would not be affected by a reversal of the decree; and in view of what has been said upon the first ground of the motion, it is unnecessary for ns to pass upon the question whether it was necessary that he should be served with a notice of appeal.
The motion to dismiss is granted.